Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Means as used in the claims are understood to refer to flow paths between two components or a flow path that delivers a stream to a component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger et al. (US PG Pub 20130186133), hereinafter referred to as Ploeger and Dowdell et al. (US Patent No. 3735600), hereinafter referred to as Dowdell.

With respect to claim 1, Ploeger (Figure 2) teaches a Process for producing natural gas using a feedstock mixture that contains at least methane, one or more components boiling at a temperature lower than methane, and one or more hydrocarbons boiling at a temperature higher than methane (the system is for processing raw natural gas which includes nitrogen, and ethane, propane, butane and heavier hydrocarbons, paragraphs 36-37 paragraph 40),
characterized in that the feedstock mixture is fed to a pressure swing adsorption process (portion of feed is fed to adsorption unit 200 which is a PSA, paragraph 43), in which a first fraction containing methane and a second fraction containing methane are formed (product stream 42 is formed, which is enriched in methane and depleted in NGL, paragraph 44 and purge stream which also contains methane 43 is formed, paragraph 45),
- the first fraction containing methane contains, in addition to the methane, and is low in or free from the hydrocarbons boiling less readily than methane (depleted in NGL), and
the second fraction containing methane contains, in addition to the methane, at least the predominant portion of the hydrocarbons of the feedstock that boil less readily than methane (the second fraction contains more ethane, propane, butane and higher, paragraph 45, which would understood to be the predominant portion as the other fraction is depleted).

Ploeger does not teach the process is for producing liquefied natural gas, such that the first fraction is supplied for liquefaction.

Dowdell teaches that natural gas (13) which has been purified (14) can be passed to cooling to become LNG for storage (32) (Column 11, lines 60-65, Column 12, lines 60-67).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Dowdell to have passed the first stream (42 in Ploeger) to liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the stream for liquefaction would give the ability for large amounts to be transported over distances that pipelines were not feasible which would allow Ploeger to either operate in remote locations or provide natural gas for use in remote locations.

Ploeger does not teach the feedstock mixture is such that the hydrocarbon(s) boiling at a temperature higher than methane have one or more high-freezing hydrocarbons with a freezing point higher than -50°C.

Dowdell teaches that the heavier hydrocarbons known to exist in an be removed by purification from a raw natural gas system includes C7 and cyclohexane (paragraph 12, lines 15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Dowdell for the heavier hydrocarbons of Ploeger to have included C7 and cyclohexane as it is a known constituent of natural gas that needs to be cleaned for processing.  Cyclohexane has a melting (freezing) point of 6.47 C and thus meets the limitation.

Ploeger does not teach the first fraction contains at least the predominant portion of the components of the feedstock mixture that boil more readily than methane such that the second fraction is low in or free from the components boiling more readily than methane.

Dowdell teaches that feed raw natural gas has 0.71% nitrogen and the portion the amount left after purification is 0.7% of the stream (Column 11, line 68 – Column 12, lines 24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for most of the nitrogen of the feed stream of Ploeger to have remained in the purified stream from the PSA based on the teaching of Dowdell since it has been shown that combining prior art elements to yield predictable results is obvious whereby a purification system known to purify natural gas from heavier components is known to not necessarily remove the nitrogen from the feed stream as it is not a necessary removal from processing and thus would have been obvious to have remained in the product stream from the PSA of Ploeger.

With respect to claim 3, Ploeger as modified teaches wherein the second fraction containing methane is provided in the pressure swing adsorption process at an absolute pressure level of 0.1 to 5 bar (the pressure of the purge is 20.6 psia, paragraph 55 which is between 0.1 and 5 bar abs), and wherein the second fraction containing methane, or a portion thereof, is supplied for compression (purge stream 43 is then compressed at 210, paragraph 47).

With respect to claim 4, Ploeger as modified teaches wherein the second fraction containing methane, or the portion thereof supplied for compression, is at least partially supplied for thermal separation after the compression (the compressed stream is eventually fed to separation demethanizer 160, paragraph 45 which is for distillation which would be thermal separation).

With respect to claim 5, Ploeger wherein the hydrocarbons boiling less readily than methane in the feedstock mixture and in the second fraction containing methane comprise propane and are selected in the compression as a function of the content of propane at least one butane in the second fraction containing methane, or the portion thereof supplied for thermal separation (all of the second portion is compressed which would be selecting that all of it is).

With respect to claim 6, Ploeger as modified teaches wherein a gaseous third fraction  (cold residue gas 10, paragraph 42) and a liquid fourth fraction (NGL stream 15, paragraph 42) are formed in the thermal separation, wherein the gaseous third fraction contains at least methane and is low in or free from the high-freezing hydrocarbons (cold residue would be a methane stream, and as the other stream is an NGL stream, would mean that the methane stream would be low in any high-freezing hydrocarbons).

With respect to claim 8, Ploeger as modified teaches wherein the thermal separation is carried out using a rectification column (a demethanizer performs rectification) which is operated in such a way that hydrocarbons having two or less carbon atoms transition at least predominantly into an overhead gas, and that hydrocarbons having three or more carbon atoms transition at least predominantly into a bottoms liquid (the top gas stream is primarily C1+ primary, and the bottom  liquid stream is C2+ primarily which includes C3+, Table 4).

With respect to claim 9, Ploeger as modified teaches wherein the thermal separation is carried out using a rectification column (a demethanizer perform rectification) which is operated in such a way that hydrocarbons having three or less carbon atoms transition at least predominantly into an overhead gas of the feed stream, the majority percentage of C3- hydrocarbons is in the overhead gas as most of the methane is present there which is most of the overhead, Table 4), and that hydrocarbons having four or more carbon atoms transition at least predominantly into a bottoms liquid (since most of the C2+ is in the bottom stream, it would mean all of the C4+ are there as well).

With respect to claim 10, Ploeger as modified teaches wherein the feedstock mixture is obtained by conditioning natural gas, wherein the conditioning comprises drying and carbon dioxide removal (the raw natural gas has CO2 and H20 removed as much as possible if needed, paragraph 36).

With respect to claim 11, Ploeger as modified does not teach wherein the feedstock mixture is provided at a first pressure level and fed to the pressure swing adsorption process at a second pressure level, wherein the feedstock mixture is at least partially brought to the second pressure level by expansion in one or more expansion machines.

Dowdell (Figure 1) teaches that to provide a feed stream to purification that if the pressure is to high a turbo expander can be used which allows the pressure to be dropped at work to be provided in the pressure drop.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Dowdell to have expanded in a turboexpander upstream of the PSA of Ploeger as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby it is old and well known that a turboexpander can be used upstream of a purification system to reduce the pressure of the feed gas to a proper pressure for purification if the pressure is too high while also producing useable work through the expansion and would thus have been obvious to have utilized in Ploeger.

With respect to claim 12, Ploeger as modified does not teach wherein one or more compressors used to compress the second fraction containing methane, or the portion thereof supplied for compression, are driven by means of the one or more expansion machines.  However, Ploeger as modified teaches that the turboexpander is used to create mechanical work but does not teach what the work is used for.  Further Ploeger teaches that a compressor (140) can be driven by the work of an expander (130) (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when providing a turboexpander in Ploeger as modified to expand the feed stream to the PSA to have used that energy for compression of the purge gas stream of Ploeger as modified (compressor 210) in order to reduce or remove energy required externally for the compression.  As there are only two other compressors in the system (210/150) either would be obvious to have been to have been driven this way.

With respect to claim 14, Ploeger (Figure 2) teaches a plant for producing natural gas using a feedstock mixture containing at least methane, one or more components boiling at a temperature lower than methane, and one or more hydrocarbons boiling at a temperature higher than methane, (the system is for processing raw natural gas which includes nitrogen, and ethane, propane, butane and heavier hydrocarbons, paragraphs 36-37 paragraph 40), characterized by 
means adapted to supply the feedstock mixture to a pressure swing adsorption process (the feed line to the PSA, portion of feed is fed to adsorption unit 200 which is a PSA, paragraph 43) and to form there a first fraction containing methane and a second fraction containing methane (product stream 42 is formed, which is enriched in methane and depleted in NGL, paragraph 44 and purge stream which also contains methane 43 is formed, paragraph 45), 
wherein the first fraction containing methane contains, in addition to the methane, is low in or free from the hydrocarbons boiling less readily than methane (depleted in NGL), 
wherein the second fraction containing methane contains, in addition to the methane, at least the predominant portion of the hydrocarbons of the feedstock mixture that boil less readily than methane and (the second fraction contains more ethane, propane, butane and higher, paragraph 45, which would understood to be the predominant portion as the other fraction is depleted).

Ploeger does not teach the system for producing natural gas such with means adapted to supply the first fraction containing methane for liquefaction.


	Dowdell teaches that natural gas (13) which has been purified (14) can be passed to cooling to become LNG for storage (32) (Column 11, lines 60-65, Column 12, lines 60-67).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Dowdell to have passed the first stream (42 in Ploeger) to liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the stream for liquefaction would give the ability for large amounts to be transported over distances that pipelines were not feasible which would allow Ploeger to either operate in remote locations or provide natural gas for use in remote locations.

	Ploeger does not teach wherein the hydrocarbon or hydrocarbons boiling at a temperature higher than methane have one or more high-freezing hydrocarbons with a freezing point of more than -50°C

	
Dowdell teaches that the heavier hydrocarbons known to exist in an be removed by purification from a raw natural gas system includes C7 and cyclohexane (paragraph 12, lines 15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Dowdell for the heavier hydrocarbons of Ploeger to have included C7 and cyclohexane as it is a known constituent of natural gas that needs to be cleaned for processing.  Cyclohexane has a melting (freezing) point of 6.47 C and thus meets the limitation.


	Ploeger does not teach the first fraction containing at least the predominant portion of the components of the feedstock mixture that boil more readily than methane and the second fraction is low in or free from the components boiling more readily than methane.

Dowdell teaches that feed raw natural gas has 0.71% nitrogen and the portion the amount left after purification is 0.7% of the stream (Column 11, line 68 – Column 12, lines 24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for most of the nitrogen of the feed stream of Ploeger to have remained in the purified stream from the PSA based on the teaching of Dowdell since it has been shown that combining prior art elements to yield predictable results is obvious whereby a purification system known to purify natural gas from heavier components is known to not necessarily remove the nitrogen from the feed stream as it is not a necessary removal from processing and thus would have been obvious to have remained in the product stream from the PSA of Ploeger.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger/Dowdell and further in view of Dolan et al. (US 6610124).

With respect to claim 2, Ploeger as modified teaches the first fraction containing methane is supplied for liquefaction at the pressure level of the pressure swing adsorption process (the line from the outlet of the of the PSA is what is sent to the liquefaction, which means at least at first it is sent to liquefaction at the pressure of the PSA).

Ploeger as modified does not teach the first fraction containing methane is provide by means of the pressure swing adsorption process at an absolute pressure level of 20  bar to 40 bar.


Dolan teaches that a product stream (Figure 2, 34, MG Product from a PSA is provided at 385 psia, Table 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the first fraction of Ploeger as modified at 385 psia (which is between absolute pressure of 20 and 40 bar) as applicant appears to have placed no criticality on the range (indicating that the pressure is 20 to 40 bar, in particular 25 to 35 bar e.g., about 28 bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger/Dowdell and further in view of Mak et al. (US PG Pub 20170336137), hereinafter referred to as Mak.

With respect to claim 7, Ploeger as modified does not teach wherein a portion of the gaseous third fraction is also subjected to liquefaction.

Mak (Figure 1) teaches that a portion of a residue gas stream (185) can be sent to liquefaction (paragraph 33).

Therefore been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Mak sent a portion of the residue gas stream of Ploeger (stream 14) to liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the stream for liquefaction would give the ability for large amounts to be transported over distances that pipelines were not feasible which would allow Ploeger to either operate in remote locations or provide natural gas for use in remote locations.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger/Dowdell and further in view of Ploeger et al. (US PG Pub 20170045290), hereinafter referred to as Cao.

With respect to claim 13 Ploeger as modified does not teach wherein said conditioning comprises a temperature swing adsorption process.

Cao teaches that a drier for purifying a feed stream can include a TSA unit (paragraph 145).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have bases on the teaching of Cao to have for the process that removed water from the raw gas stream of Ploeger to have utilized a TSA unit since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known device that was capable of providing drying such as a TSA unit as it is suitable to remove water from a feed stream into a separation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah (US PG Pub 20100024476), hereinafter referred to as Shah.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763